DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-8 are directed to a method non-elected without traverse.  Accordingly, claims 1-8 have been cancelled.

Allowable Subject Matter
Claims 9, 11-16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references teach or suggest, either alone or in combination, at least “a liner on the second IMD layer and around the top portion of the top electrode, wherein a top surface of the top portion is even with a top surface of the liner” as recited in claim 9, and “a spacer adjacent to and directly contacting a sidewall of the bottom electrode, the fixed layer, and a vertical sidewall of the bottom portion, wherein a top surface of the spacer is even with a top surface of the bottom portion of the top electrode” as recited in claim 21.
Tan et al. (US 20170092693 A1, hereinafter Tan), the closest reference, discloses a semiconductor device, (FIGS. 2A-2B) comprising:  20a magnetic tunneling junction (MTJ) (at least MTJ stack 164) on a substrate, (substrate 105) wherein the MTJ comprises: a bottom electrode; (bottom electrode 162) a fixed layer; (PtMn/IrMn pinning layer of fixed layer 164a, see Paragraph [0042]-[0043]) a top electrode, (metal line 175 and metal line 184/185) comprising: a bottom portion (metal line 175) on the MTJ,… (See at least FIG. 2A) and a top portion (metal line 184/185) on the bottom portion, (See FIG. 2A) 
However, Tan does not explicitly teach the liner/spacer of claims 1 and 9, wherein the liner/spacer is even with a bottom portion of the top electrode.
Lu et al. (US 20170047374 A1, hereinafter Lu) teaches a bottom and top portion of an electrode (connect 147) on an MTJ (MTJ 226) having a spacer/liner (spacer 153), wherein a top portion of the spacer is aligned with a bottom of the top portion of the electrode 147. However, Lu does not explicitly teach that the liner 153 surrounds both the MTJ and the electrode.  No motivation to combine could be found, and no reference has been found that remedies the deficiencies of Tan and Lu.
Therefore, claims 1 and 21 are allowed, and claims 11-16 and 18-20 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Tan et al. (US 20170092693 A1, hereinafter Tan) in view of  Jeong et al. (US 2018/0197914 A1, hereinafter Jeong)
With regards to claim 9, Tan discloses a semiconductor device, (FIGS. 2A-2B) comprising:  
20a magnetic tunneling junction (MTJ) (at least MTJ stack 164) on a substrate, (substrate 105) wherein the MTJ comprises: 
a bottom electrode; (bottom electrode 162) 
a fixed layer; (PtMn/IrMn pinning layer of fixed layer 164a, see Paragraph [0042]-[0043])
a top electrode, (metal line 175 and metal line 184/185) comprising: 

However, Tan does not explicitly teach wherein a sidewall of the bottom portion is aligned with a sidewall of the MTJ; and a top portion on the bottom portion, wherein a width of a top surface of the bottom portion is less than a width of a top surface of the top portion and the top surface of the bottom portion contacts a bottom surface of the top portion directly.
Jeong teaches a top electrode, (conductive pattern 180, contact plug 120, and interconnect 200C) comprising: 
a bottom portion (conductive pattern 180) on the MTJ, (MTJ labeled in FIG. 4) wherein a sidewalls of the bottom portion is aligned with a sidewall of the MTJ. (See at least FIG. 4, showing the sidewalls of the pattern 180 aligned with the MTJ) and a top portion (contact plug 120 and interconnect 200C) on the bottom portion, wherein a width of a top surface of the bottom portion is less than a width of a top surface of the top portion (See annotated FIG. 4 where the top surface of the top portion is longer than the top surface of the bottom portion) and the top surface of the bottom portion contacts a bottom surface of the top portion directly. (See annotated FIG. 4 where the top surface of the bottom portion directly contacts bottom surface of the top portion)
It would have been obvious to one of ordinary skill in the art to modify the electrode of Tan to have aligned sidewalls as taught in Jeong, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the electrode structure described in Jeong is useful for reducing conductive etch residues when forming the MTJ, and consequently to suppress or mitigate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.